83590: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13652: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83590


Short Caption:FIORE VS. DIST. CT. (ESTATE OF BEN-KELY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A757614, A779648Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerFelice J. FioreBrent D. Anderson
							(Taylor Anderson LLP)
						James D. Murdock, II
							(Taylor Anderson LLP)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerSpeed Vegas, LLCBrent D. Anderson
							(Taylor Anderson LLP)
						James D. Murdock, II
							(Taylor Anderson LLP)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestAntonella Ben-KelyJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


Real Party in InterestEstate of Craig SherwoodCorey M. Eschweiler
							(ER Injury Attorneys)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						Paul Traina
							(Panish Shea & Boyle, LLP/Los Angeles)
						


Real Party in InterestEstate of Gil Ben-KelyJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


Real Party in InterestGwendolyn WardCorey M. Eschweiler
							(ER Injury Attorneys)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestNathalie Ben-Kely-ScottJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


Real Party in InterestShon Ben-KelyJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


Real Party in InterestZane SherwoodCorey M. Eschweiler
							(ER Injury Attorneys)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						Paul Traina
							(Panish Shea & Boyle, LLP/Los Angeles)
						


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/07/2021Filing FeeFiling fee paid. E-Payment $250.00 from Daniel F. Polsenberg. (SC)


10/07/2021Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-28828




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-28829




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-28830




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-28832




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-28833




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-28834




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-28835




10/07/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-28836




11/15/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-32590




12/13/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition Real Parties In Interest The Estate of Gil Ben-Kely, Antonella Ben-Kely, Shon Ben-Kely, and Nathalie Ben-Kely?s Answer to Felice J. Fiore and Speed Vegas, LLC?s Petition for Writ of Mandamus or, Alter. (REJECTED PER PHONE CALL) (SC)


12/13/2021Filing FeeFiling fee paid. E-Payment $250.00 from William R. Brenske. (REFUNDED)


12/13/2021Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (SC)21-35405




12/13/2021Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (SC)21-35476




12/27/2021MotionFiled Motion for Extension of Time to File Reply. (SC)21-36742




01/07/2022Order/ProceduralFiled Order Granting Motion.  Petitioners' motion for an extension of time to file a reply in support of the writ petition is granted.  Petitioners shall have until February 25, 2022, to file and serve the reply.  (SC)22-00724




02/25/2022Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)22-06274




04/08/2022MotionFiled Petitioners' Motion for Stay Pending Writ Petition. (SC)22-11164




04/11/2022MotionFiled Real Parties in Interests' (Ben-Kely's) Opposition to Petitioner's Motion for Stay. (SC)22-11345




04/11/2022MotionFiled Real Parties in Interests' (Gwendolyn Ward and Zane Sherwood's) Opposition to Motion for Stay. (SC)22-11446




04/18/2022MotionFiled Petitioner's Reply to Motion for Stay Pending Writ Petition. (SC)22-12215




04/27/2022MotionFiled Petitioners' Emergency Motion for Stay. (SC)22-13436




04/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[We deny petitioners' request for a stay as moot.  The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13652





Combined Case View